     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 1 of 44




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


 RONALD ELIZONDO SR. AND                  §
 MARIA ELIZONDO, INDIVIDUALLY             §
 AND AS THE LAWFUL HEIRS OF THE           §
 ESTATE OF RONALD ELIZONDO JR.,           §
                                          §
                 Plaintiffs,              §
                                          §    CIVIL ACTION NO. 2:20-CV-00191
                                          §
 DONALD HINOTE; THE TEXAS                 §
 DEPARTMENT OF SAFETY; THE                §
 CITY OF CORPUS CHRISTI;                  §
 LORRAINE MATTHEWS; NUECES                §
 COUNTY, TEXAS; MARK GONZALEZ;            §
 MICHELLE PUTMAN; ANGELICA                §
 HERNANDEZ; SHARRA RODRIGUEZ;             §
 AND RODNEY HERNANDEZ.                    §
                                          §
                                          §
               Defendants,                §
_____________________________________________________________________________

      PLAINTIFFS’ SECOND AMENDED AND SUPPLEMENTAL COMPLAINT
_____________________________________________________________________________

TO THE HONORABLE UNITED STATE DISTRICT JUDGE:

                                     A. INTRODUCTION

        1.     NOW COMES Ronald Elizondo, Sr. and Maria Elizondo, individually and as

representatives of the Estate of Ronald Elizondo, Jr., also known as Nano Elizondo and files

Plaintiffs’ Second Amended and Supplemental Complaint against Trooper Donald Hinote, the

Texas Department of Public Safety, the City of Corpus Christi, Lorraine Matthews, Nueces County

District Attorney’s Office, District Attorney Mark Gonzalez, Assistant District Attorney Anjelica
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 1
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 2 of 44




Hernandez, Assistant District Attorney Michelle Putnam, Nueces County Victim’s Coordinator

Sharra Rodriguez, and DPS Sergeant Rodney Hernandez.

        2.     On July 10, 2019, Trooper Hinote shot Nano Elizondo, a 17-year-old adolescent,

multiple times resulting in his death. Nano Elizondo’s cause of death was determined by medical

personnel to be directly caused by Trooper Hinote’s shooting.          However, the moving force

causing Nano Elizondo’s death occurred long before the night of July 10, 2019. The Elizondos

now bring the below causes of action against defendants to seek the relief to which they are

entitled.

                                  B. PARTIES AND SERVICE


        3.     Plaintiffs, Ronald Elizondo, Sr. and Maria Elizondo (“Elizondos”) are residents of

Corpus Christi, Nueces County, Texas. The Elizondos are the parents of Ronald Elizondo, Jr.

(“Nano Elizondo Elizondo”). They bring this suit individually, and as lawful heirs of the estate

of Ronald Elizondo, Jr. pursuant to TEX. CIV. PRAC. & REM. CODE § 71.004(b). Ronald Elizondo,

Sr. and Maria Elizondo are entitled to bring this action on behalf of Nano Elizondo pursuant to

TEX. CIV. PRAC. & REM. CODE § 71.004(b) and § 71.021. There is no legal representative for

Nano Elizondo Elizondo’s estate as he died intestate and no administration of the estate is required.


        4.     Defendant, Trooper Donald Hinote (“Trooper Hinote”), is or has been a Trooper

with the Texas Department of Public Safety. Trooper Hinote is a citizen of the State of Texas and

has already been served and appeared through counsel in this matter.




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 2
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 3 of 44




        5.     Defendant, the Texas Department of Public Safety (“DPS”), is a division of the

government of the State of Texas. DPS is located in Travis County, Texas and has already been

served and appeared through counsel in this matter.


        6.     Defendant, City of Corpus Christi, (“Corpus Christi”) is a political subdivision of

the State and has already been served and appeared through counsel in this matter.


        7.     Defendant, Detective Lorraine Matthews (“Detective Matthews”) is a detective for

the Corpus Christi Police Department. Matthews has been sued for her acts and omissions

undertaken while in the course and scope of her employment with Corpus Christi Police

Department and while acting under the color of state law. Matthews has already been served and

appeared through counsel in this matter.


        8.     Defendant, Nueces County, Texas (“Nueces County”) is a political subdivision of

the State of Texas. It is located in the State of Texas and has already been served and appeared

through counsel in this matter.


        9.     Defendant, Mark Gonzalez (“DA Gonzalez”) is the elected District Attorney for

Nueces County, Texas. Gonzalez has been sued individually and for his acts and omissions

undertaken while in the course and scope of his employment with Nueces County and while acting

under the color of state law. Gonzalez has already been served and appeared through counsel in

this matter.




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 3
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 4 of 44




        10.    Defendant, Assistant District Attorney Angelica Hernandez (“ADA Hernandez”) is

the Assistant District Attorney for Nueces County, Texas. Hernandez has been sued for her acts

and omissions undertaken while in the course and scope of her employment with Nueces County

and while acting under the color of state law. Hernandez has already been served and appeared

through counsel in this matter.


        11.    Defendant, Assistant District Attorney Michelle Putman (“ADA Putman”) is an

Assistant District Attorney for Nueces County, Texas. Putman has been sued for her acts and

omissions undertaken while in the course and scope of her employment with Nueces County and

while acting under the color of state law. Putman has already been served and appeared through

counsel in this matter.


        12.    Defendant, Sharra Rodriguez (“Victim’s Assistance Coordinator Rodriguez”), is

the Nueces County District Attorney’ Office Victim’s Assistance Coordinator for Nueces County,

Texas. Rodriguez has been sued for her acts and omissions undertaken while in the course and

scope of her employment with Nueces County and while acting under the color of state law.

Rodriguez has already been served and appeared through counsel in this matter.


        13.    Defendant, DPS Sergeant Rodney Hernandez (“Sergeant Hernandez”), is or has

been a sergeant with the Texas Department of Public Safety. Sergeant Hernandez has been sued

for his acts and omissions undertaken while in the course and scope of his employment with Texas

Department of Public Safety and while acting under the color of state law. Sergeant Rodney

Hernandez is a citizen of the State of Texas and may be served by delivering a copy of the summons
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 4
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 5 of 44




and this complaint to the Texas Department of Public Safety located at 5805 N. Lamar Blvd. Box

4078 Austin, Texas.


                                      C.   JURISDICTION

        14.    This court has jurisdiction of this lawsuit as it arises under 42 U.S.C. §§ 1983; 1985.

Additionally, this suit is brought under the Texas Wrongful Death Act, § 71.001, et seq. of the

TEX. CIV. PRAC. & REM. CODE for those damages arising from the wrongful death of Nano

Elizondo and under the TEXAS SURVIVAL ACT § 71.021, et seq. of the TEX. CIV. PRAC. & REM.

CODE for those damages which are recoverable by Nano Elizondo had he survived. This suit is

brought for the benefit of all parties, namely Nano Elizondo’s parents and immediate family, who

are entitled to recover under state law.

        15.    All state law claims relate to the same case or controversy and transaction upon

which Plaintiff’s federal claims are based. Specifically, Nano Elizondo’s unlawful death.

        16.    Plaintiff’s claims based on state law are brought under the TEXAS TORT CLAIMS

ACT (“TTCA”), TEXAS CIVIL PRACTICES & REMEDIES CODE, Chapter 101. The Court has

jurisdiction over this cause as the TTCA waives the State’s sovereign immunity for claims

involving personal injury and death caused by a condition or use of tangible personal or real

property if the government unit would, were it a private person, be liable to the person making

such a claim according to Texas law. TEX. CIV. PRAC. & REM. CODE § 101.021(2).

        17.    Initially, this suit was filed on June 23, 2020 in 347th Judicial District Court of

Nueces County, Texas. This suit was then removed to this court by both then defendants Trooper

Hinote and DPS on July 24, 2020.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 5
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 6 of 44




                                           D.    VENUE

          18.   Venue is proper in this cause under 28 U.S.C. § 1391(b)(1) because defendants

Trooper Hinote, City of Corpus Christi, Detective Matthews, Nueces County, ADA Gonzalez,

ADA Hernandez, ADA Putnam and Victim’s Coordinator Rodriguez reside in this district. In

addition, venue is proper under 18 U.S.C. § 1391(b)(2) as a substantial part of the events or

omissions giving rise to this claim occurred in this district, namely, the shooting and ultimate death

of Nano Elizondo.

                                D.   FACTUAL BACKGROUND

          19.   Ronald Elizondo, Jr., also known as Nano Elizondo Elizondo, was a 17-year-old

adolescent who was the child and son of Ronald Elizondo, Sr. and Maria Elizondo. Nano Elizondo

lived with his parents in their house and his two brothers for the duration of his short life. Because

he shared his father’s first name, Ronald Elizondo, Jr. he was affectionately also known as “Nano”

Elizondo by his family and friends. Prior to his untimely death, Nano Elizondo was attending a

local high school, playing varsity tennis, and assisting his father, a Tennis Pro, at Elizondo Tennis

Center.




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 6
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 7 of 44




                                        Nano Elizondo

        20.    On July 10, 2019, Nano Elizondo was near the 7000 block of Clubgate Drive in

Corpus Christi, Texas. This location is near the known residence for DPS Trooper and Peace

Officer Donald Hinote. Trooper Hinote was at home on the evening of July 10, 2019.

        21.    At approximately 1:26 a.m., Trooper Hinote was alerted to movement in the front

of his residence by his home security system. Trooper Hinote immediately armed himself with a

Bersa Thunder .40 Caliber Semi-Automatic Pistol, ran out of his residence and located Nano

Elizondo in a vehicle, owned by a third party, parked on the street near Hinote’s residence.

Believing that a crime was being committed, Trooper Hinote quickly and quietly approached Nano

Elizondo, which subsequently resulted in Nano Elizondo’s death.

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 7
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 8 of 44




        22.    Inexplicably, Trooper Hinote did not contact local law enforcement officers or

other DPS personnel to call for backup or to report a crime in progress. Rather, invoking the powers

granted to him under the Texas Code of Criminal Procedure, Trooper Hinote quietly jogged

barefoot and positioned himself behind Nano Elizondo and the vehicle’s driver side door to

investigate and/or detain Nano Elizondo. TEX. CODE OF CRIM. PROC. ART. 2.13 (2019).

        23.    Trooper Hinote neither identified himself as a DPS peace officer nor alerted Nano

Elizondo to his presence. Rather, Trooper Hinote shouted to Nano Elizondo, “Hey, get out of

there!” Nano Elizondo, startled, ran in the only available direction away from the vehicle. Nano

Elizondo was attempting to comply with Trooper Hinote’s verbal order by exiting in the only path

available to him. Nano Elizondo was not brandishing a weapon. Nano Elizondo was only

attempting to comply with Trooper Hinote’s orders when Trooper Hinote shot at Nano Elizondo

at least four times. The shots fired by Trooper Hinote resulted in severe injury and the eventual

death of Nano Elizondo on Clubgate Drive.

        24.    When Trooper Hinote took aim wantonly and recklessly, and in violation of the

law, and discharged his weapon at Nano Elizondo, Trooper Hinote was not under any threat, attack,

or provocation. On the contrary, Nano Elizondo was attempting to flee. Trooper Hinote fired his

gun without justification or legal cause. In fact, Trooper Hinote himself recklessly exacerbated the

situation by sneaking up on Nano Elizondo, failing to call for backup, blocking Nano Elizondo’s

only path of exit, failing to identify himself and, then, startling Nano Elizondo who could only run

in one direction. Trooper Hinote knew or should have known that the use of his gun constituted an

unreasonable risk of harm. Trooper Hinote failed to use any other methods including requesting
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 8
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 9 of 44




backup, identifying himself as a law enforcement officer, shouting the words “freeze,” “stop,”

“police,” “DPS,” or any other verbal commands that would have resolved the situation, or using

any force other than deadly force to resolve the situation.

        25.    After the shooting, Trooper Hinote did not immediately render aid to Nano

Elizondo. Based on video footage, it is suspected that as much as five minutes elapsed between

Trooper Hinote’s shots and his rendering aide to Nano Elizondo. Eventually, Trooper Hinote ran

back into his residence, retrieved his DPS issued medical bag and then administered aid.

        26.    Less than two months prior to the death of Nano Elizondo, Trooper Hinote was

disciplined by DPS for failing to secure his department assigned firearm, a Daniel Defense Rifle,

a short barrel close quarters version of an AR-15. Trooper Hinote reportedly left the firearm

unsecured on the rear seat of his patrol vehicle for an extended period of six days which resulted

in the firearm being stolen. To Plaintiffs’ knowledge, Trooper Hinote’s firearm is still missing and

unaccounted for. While admitting that Trooper Hinote’s policy violation created a significant

impact on public safety, DPS only suspended Trooper Hinote for one day off duty without pay.




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 9
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 10 of 44




                        Trooper Hinote’s Disciplinary Records

        27.     Rather than discipline or re-train Hinote on DPS policy, DPS allowed Hinote to

work an excessive amount of overtime in the weeks and days leading up to Nano Elizondo’s death.

In fact, in the pay period prior to Nano Elizondo’s death, Hinote was found to have logged

numerous hours of overtime while on-duty. Effectively, Hinote was never effectively disciplined

nor re-trained regarding department policy.




        Trooper Hinote’s Pay Record

        28.     Further, DPS made no mention regarding the use or storage of his DPS issued or

allowed firearm. No policy was provided regarding the off-duty use of his weapon while stored at

his home. By not properly training or disciplining Trooper Hinote, DPS failed to properly enforce

its own policies to the detriment and eventual death of Nano Elizondo. DPS and Hinote should be

held liable for their actions.

        29.     Plaintiffs allege that all defendants, through their individual and joint acts, have

continued a long-established custom or policy throughout Nueces County, Texas and the City of
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 10
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 11 of 44




Corpus Christi. Defendants, together and separately, furthered a custom and policy that permits

the unbridled use of excessive, unnecessary and deadly force by peace officers within Nueces

County and Corpus Christi with no concern for subsequent criminal liability. In essence, peace

officers are allowed the freedom to use excessive force without fear of arrest, indictment or

prosecution. Plaintiffs allege that this custom and policy was in effect at the time of Nano

Elizondo’s death and that such policy and custom was the moving force behind his death.

        30.    Since the incident occurred in the City of Corpus Christi, the Corpus Christi Police

Department (hereinafter “CCPD”) responded to the Hinote residence after shots were reported

fired. CCPD, DPS, and other officers arrived on the scene to secure the area and to begin an

investigation into the shooting.

        31.    Shortly thereafter, CCPD assigned Detective Lorraine Matthews to investigate the

happenings that night. Detective Matthews and other CCPD officers conducted a thorough

investigation, from July 10, 2019 to August 27, 2019, which included the interviews of multiple

witnesses, a review of multiple video surveillance recordings, and a detailed crime scene

investigation, amongst other activities.

        32.    A video clip of the shooting taken by Hinote’s home system was obtained by CCPD

and is attached here as Exhibit A. (See P.’s Ex. A.) Eventually, a 114-page police report was

prepared by the CCPD regarding this matter over the weeks long investigation.

        33.    During the early morning hours of July 10, 2019, Detective Matthews conducted a

recorded interview of Trooper Hinote. During this interview, in the very early stages of the

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 11
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 12 of 44




investigation, Matthews advised Trooper Hinote, “So you’re listed as a victim.” A more detailed

interview was scheduled the following day with Trooper Hinote and his Department of Public

Safety Officers’ Association Counsel. By immediately classifying Trooper Hinote as a victim,

Detective Matthews began what would be a litany of various acts that evidence a policy to ensure

that Trooper Hinote, like any law enforcement officer, would be protected from any future

responsibility.

        34.       The day after the shooting, Detective Matthews conducted another recorded

interview. This time, Detective Matthews advised: “This is just a formality… You are listed as the

victim of a burglary that occurred….”

        35.       However, during that interview, Detective Matthews uncovered several facts,

which not only discounted the reasonableness of Trooper Hinote’s actions, but also questioned

whether Trooper Hinote had the requisite intent for a criminal act. Specifically, Trooper Hinote

stated that he shot an individual who he did not know was armed, nor in his experience or lack

thereof, did he expect to be armed. Further, Trooper Hinote agreed that Nano Elizondo had no

reason to comply with Trooper Hinote because he was in plain clothes and had failed to announce

he was a law enforcement officer:

                  Det Matthews – “Could you see what he was holding?”
                  Hinote – “I could not.”
                  ______

                  Det. Matthews – “In your training, experience, knowledge of
                  criminals, and I’m, er, were just gonna go to the type of criminals
                  who would maybe commit burglary or that have had a history of
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 12
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 13 of 44




                 that. Do they have……. Would they normally…… carry.. um….
                 Things that could be used as a weapon…. On them? Like a burglar
                 would. Do you know, of that?”

                 Hinote – “I wouldn’t know that…”

                 ___

                 Det. Mathews – “…there is no expectation that he would comply
                 because you don’t know him, you really don’t know if he knew you
                 were a trooper, to him you are just a stranger.”
                 Trooper Hinote – “I can’t say there was a full expectation of him to
                 comply…”1


        36.      Even more concerning, is the overt bias exhibited by Detective Matthews during

her interview.

                 Det. Matthews – “So, um… it’s hard for me to talk to you because I
                 am in the same profession as you.”


        37.      Plaintiffs allege that Detective Matthews had the necessary information to charge

Trooper Hinote with a crime under the Texas Penal Code. Yet, she failed to do so. Plaintiffs allege

that her actions as well as CCPD’s decision to assign her to this matter was part of the furthering

of the defendants’ unlawful custom and policy to allow such unadulterated use of force in their

county and city without consequence to law enforcement officers.




1
 Selected portions of Trooper Hinote’s recorded interview with Detective Matthews on July 11,
2019.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 13
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 14 of 44




        38.    A review of the CCPD Police Records reveals that, only hours after the incident,

Detective Matthews deleted the name of an individual who had been listed as a suspect in the

report. It is alleged that Detective Matthews, without concluding her investigation, deleted Trooper

Hinote’s designation as a suspect in the report. Detective Matthews had the opportunity to opine

or to later clarify Trooper Hinote’s role throughout the report. Detective Matthews deletion of such

information is telling and indicative of a widespread policy of manipulating reports to obtain a pre-

determined outcome.




                                       CCPD Police Report.

        39.    Under Texas Law, a person commits an offense by altering a document to be used

as evidence in an official proceeding with the intent to impair its availability as evidence. TEX.

PENAL CODE § 37.09. By listing and categorizing Trooper Hinote as the “victim” and by deleting

his name as a suspect prior to concluding her investigation, Detective Matthews immediately

framed her investigation to benefit Trooper Hinote and protect him from criminal liability. The

only explanation for Detective Matthews’ altering the record would have been to delete any

reference that Trooper Hinote had engaged in an unlawful shooting or was a suspect in the incident.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 14
      Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 15 of 44




Detective Matthews deleted the record with the intent to influence the outcome of the impending

grand jury or subsequent criminal proceeding.

         40.     By deleting the record, Detective Matthews also contributed to and furthered the

custom and practice of manipulating reports to achieve pre-determined outcomes and of allowing

peace officers in Nueces County and Corpus Christi to use unnecessary, excessive and deadly force

without fear of criminal liability or responsibility.

         41.    Texas Law requires officer-involved deaths to be reported to the Texas Attorney

General’s Office. TEX. CODE     OF   CRIM. PROC. ART. 2.139 (2017). Copies of reports are then
                                                                                2
mandated by law to be posted on the Texas Attorney General’s website. Id.           Yet, as of the date

of this complaint, according to the current Texas Attorney General’s website, no report has been

filed by either the DPS or CCPD.3 Choosing not to file the required public record was an attempt

to again shield Trooper Hinote from responsibility. By not filing the required report, Detective

Matthews and the CCPD continued and furthered the unlawful policy which allows officers to use

excessive force without fear of being held responsible.

         42.    On July 15, 2019, only five days after Nano Elizondo’s death, Nueces County

Assistant District Attorney Michelle Putnam contacted Detective Lorraine Matthews at CCPD and

indicated that she desired to present “something” to the Nueces County Grand Jury scheduled to



2
  In fact, Art. 2.139 calls for a report regardless of whether an officer is “on-duty” or “off-duty.”
Tex. Code Crim. Pro. (2017). The statute requires law enforcement agencies to denote whether
the officer was on-duty or not. Id at Art. 2.139(b)(7).
3
    See https://oagtx.force.com/oisreports/apex/OISReportsPage.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 15
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 16 of 44




meet on July 18, 2019. Putnam advised Matthews that she should list Nano Elizondo as the

offender for the crime Burglary of a Motor Vehicle. Detective Matthews notated the conversation

in her offense report. However, Detective Matthews’ records indicated that ADA Putnam had not

yet received CCPD’s police report nor its nine accompanying, voluminous CDs of evidence

detailing the investigation. In fact, Nueces County did not receive these investigation reports from

CCPD until two days after the above referenced ADA Putnam / Detective Matthews conversation.

        43.    Without reviewing that evidence, ADA Putnam instructed Detective Matthews to

list Nano Elizondo as the offender, in effect making Trooper Hinote the victim. As a result, Nueces

County proceeded to the Grand Jury to indict a dead man. It is alleged that ADA Putnam instructed

Detective Matthews in an attempt to shield Trooper Hinote and to continue the established

unlawful policy of Nueces County and the City of Corpus Christi.

        44.    Even if alleged to have committed a crime during his life, Nano Elizondo, now

deceased, cannot be held liable by any court. Proceeding to a grand jury for the presentation or

investigation of a non-liable crime is not authorized by statute. TEX. CODE OF CRIM. P. ART. 20.09.4

The decision by the Nueces County District Attorney’s Office to list Nano Elizondo as an offender

was a successful effort to frame an improper question to the grand jury and use the answer to obtain

a no-bill indictment for Trooper Hinote.




4
  “The grand jury shall inquire into all offenses liable to indictment of which any member may
have knowledge, or of which they shall be informed by the attorney representing the State, or
any other credible person.” (Emphasis added).
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 16
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 17 of 44




        45.    Without having received or reviewed CCPD’s report, and by listing Nano Elizondo

as the offender five days after his death, Nueces County presented no real case or choice to the

grand jury. This action was an attempt to circumvent or sidestep the grand jury and to clear Trooper

Hinote of any wrongdoing. Putnam’s decision to instruct Detective Matthews to list Hinote as the

victim was done without review of CCPD’s lengthy investigation and with the sole intent to allow

a law enforcement officer to escape liability. ADA Putnam’s instruction continued and furthered

the custom and practice of allowing peace officers, such as Trooper Hinote, to use unnecessary,

excessive and deadly force within Nueces County and Corpus Christi against its citizens without

any fear of criminal liability or responsibility. The moving force of this widespread custom and

policy contributed to Nano Elizondo losing his life.

        46.    By Detective Matthews complying with ADA Putnam’s request to list Nano

Elizondo as an offender and Trooper Hinote as a victim, she participated and furthered the same

unlawful custom and policy of manipulating reports to obtain a pre-determined outcome and of

protecting officers’ use of force throughout the county, no matter the facts.

        47.    On or about August 16, 2019, Ronald Elizondo, Sr., Nano Elizondo’s father, met

Nueces County District Attorney Victim’s Coordinator Sharra Rodriguez. Understandably,

Elizondo, Sr. had several questions regarding his son’s death. Elizondo, Sr. specifically asked

about the status of the case and the date it would be presented to the grand jury. With Elizondo

Sr. present, Ms. Rodriguez attempted to contact Nueces County Assistant District Attorney

Anjelica Hernandez to ask for “guidance.” However, ADA Hernandez did not answer her phone.

Victim’s Coordinator Rodriguez told Elizondo, Sr. that she would have to check in with ADA
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 17
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 18 of 44




Hernandez as the ADA was “in charge” of the case. Victim Coordinator Rodriguez advised

Elizondo, Sr. that when she determined the date the case would be presented to the grand jury,

either she or ADA Hernandez would let him know.

        48.    On or about August 22, 2019, Elizondo, Sr. was renewing his license tag at the

Nueces County Courthouse. While there, Elizondo, Sr. recognized Victim Coordinator Sharra

Rodriguez in the hallways of the courthouse. Immediately, Victim Coordinator Rodriguez,

unnerved, admitted to Elizondo, Sr. that she did not call him and the case was proceeding to the

grand jury in the next fifteen minutes. Elizondo, Sr., now jarred, suffered a panic attack and began

contacting friends and family. A few hours later, Elizondo, Sr. learned that Trooper Hinote was

no-billed in the shooting of his son’s death.

        49.    Plaintiffs allege that Rodriguez’s failure to contact and communicate with

Elizondo, Sr. was part of a concerted effort to keep the Elizondo family away from information

about the ongoing criminal process. It is alleged that Rodriguez’s actions were an attempt to leave

the Elizondo family in the dark while defendants manipulated the grand jury process to shield

Trooper Hinote from liability. By misleading the Elizondo family, Victim’s Coordinator

Rodriguez contributed to and furthered the same custom and practice of allowing peace officers to

exercise unnecessary, excessive and deadly force without any fear of criminal prosecution. This

act alone and in coordination with the other alleged acts helped continue such policy.




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 18
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 19 of 44




        50.    Assistant District Attorney Anjelica Hernandez was employed as the Nueces

County top prosecutor on October 30, 2018.5 Prior to her service as a District Attorney, Hernandez

had been elected in 2010 to the 105th District Court in Kingsville, Kleberg County, Texas. In 2014,

Hernandez lost her seat in an election to her opponent who now occupies that bench.

        51.    In October of 2015, Hernandez signed an agreement in lieu of disciplinary action

following several complaints against her filed with the State Commission on Judicial Conduct.6

The complaints included, among others, allegations of impermissible ex parte communications;

failing to recuse herself in matters that she was disqualified to hear; exhibiting bias and prejudice

to certain litigants; conducting her own independent investigations; and abusing her authority.7



5
 Former Judge who made deal to never run again Hired as top Nueces County Prosecutor.
Caller Times, October 20, 2018.
6
  Hernandez signed a Voluntary Agreement to Resign from Judicial Office in Lieu of
Disciplinary Action as to Texas State Commission on Judicial Conduct matter numbers: 13-
0407-DI, 13-0634-DI, 13-0830-DI, 13-1142-DI,14-0134-DI, 14-0955-DI,14-1157-DI, 15-0093-
DI, and 15-0094-DI.

7
  Specifically, the complaints alleged “…that Judge Hernandez had engaged in numerous acts of
judicial misconduct, including but not limited to: engaging in impermissible ex parte
communications with attorneys, litigants, and / or criminal defendants; failing to recuse herself in
matters she was disqualified to hear; exhibiting a bias and / or prejudice towards certain litigants
and / or their attorneys; conducting independent investigations into pending criminal matters
before her court; failing to comply with the Kenedy and Kleberg District Court and County
Court Plan related to removing an attorney from the county’s indigent defense appointment list;
failing to treat attorneys and litigants in a patient, dignified and courteous manner, and abusing
her authority…”

As part of the agreement, Hernandez resigned her judicial office and, among other things, agreed
to be forever disqualified from judicial service in the State of Texas. By her voluntary
agreement, Hernandez did not admit guilt, fault or liability regarding the allegations contained in

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 19
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 20 of 44




        52.    When Hernandez was hired in her subsequent position as Chief Felony Prosecutor,

Mark Gonzalez, the then newly elected District Attorney, by his own admission was aware of

Hernandez’s history.8 Yet, Gonzalez placed her in arguably the most important position in the

DA’s office. By hiring Hernandez, Gonzalez continued and perpetuated and contributed to the

custom and practice of allowing peace officers to exercise unnecessary, excessive and deadly force

without any fear of criminal prosecution.

        53.    Given Hernandez’s track record, Gonzalez should have known that hiring

Hernandez and affording her the powers of the lead prosecutor in the District Attorney’s office,

would again lead to deprivation of a third party's federally protected rights. Further, Gonzalez had

knowledge as well as notice that Hernandez was inclined to commit exactly the type of misconduct

alleged herein. Such decisions also contributed to Nano Elizondo losing his life.

        54.    Hernandez has substantial connections to the Texas Department of Public Safety.

Primarily, Hernandez is currently married to Rodney Flores Hernandez. Mr. Hernandez is

employed as a Sergeant and trooper by the Texas Department of Public Safety. Upon information



the complaints. No findings of fact or conclusions of law were reached in any of the above
complaints.
8
  “Gonzalez on Monday stood by his decision to hire Hernandez. He said the allegations she
faced were ‘not an issue’ and called Hernandez a ‘fierce prosecutor’ who prioritizes the
community's safety. ‘I wish that people could look past the politics and actually look at the work
that will be accomplished,’ Gonzalez said. ‘I know I'm gonna get criticized for that, but I got to
do what's in the best interest of my office and I ultimately want results and I want to win on a
case where we feel someone has victimized a member of our community. I think she's the best
person for that job.’” Former Judge who made deal to never run again Hired as top Nueces
County Prosecutor. Caller Times, October 20, 2018.

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 20
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 21 of 44




and belief, Sergeant Hernandez is a known acquaintance, colleague and friend of Trooper Hinote.

In addition, ADA Hernandez is believed to have had connections and communications with DPS

and Trooper Hinote or his contacts regarding his recent actions against Nano Elizondo.

        55.    In addition to her familial connection, ADA Hernandez has a professional

relationship with DPS in instituting training and policy of the Department. ADA Hernandez, ADA

Putnam and DA Gonzlez have been known to provide training sessions with DPS Troopers in the

Corpus Christi area and at local DPS local offices. This training has been centered on how law

enforcement officers should testify and prepare written reports.

        56.     In 2020, ADA Hernandez, ADA Putnam and DA Gonzalez provided in person

training sessions to DPS Troopers in their department at the request of ADA Hernandez’s husband,

Sergeant Rodney Hernandez.

        57.    This training took place in DPS offices and was mandated by a supervisory officer,

namely Sergeant Hernandez. The training conducted by ADA Hernandez included topics such as

the “proper” way to write law enforcement reports as well as instruction regarding how to testify

in court, both issues central to the complaint alleged herein.

        58.    Troopers reported that the training by DA representatives was tense, unprofessional

and, in some cases, hostile to certain DPS Troopers. In justifying the training, ADA Hernandez

advised “It’s better here where everybody has the same purpose…”. Toward the beginning of the




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 21
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 22 of 44




training, ADA Putnam described the training as “woodshedding” but went on to state, “We don’t

like that term.”9

        59.         DPS requires compliance with a number of policies for outside training that are

enumerated in its General Provisions. These include approval of training courses; requiring the

Chief Inspector to ensure that training is fully developed; requiring approval of the curriculum by

committee in advance; and collection of class notes at the end of training. Upon information and

belief, defendants failed to follow these policies.

        60.     Further, DPS General Regulations require the Regional Directors to coordinate

with prosecutors to establish appropriate procedures for Department personnel to provide evidence

and information. In effect, DPS allows itself to be the arm of the policy set by local prosecutors.

        61.     Troopers in the Corpus Christi area have reported that it was customary for

Troopers to be pressured to manipulate reports in order to achieve a pre-determined outcome.

        62.     Upon information and belief, Sergeant Hernandez was known to provide report

templates provided from the Nueces County DA’s office to Troopers. Sergeant Hernandez

frequently mentioned and referred to Troopers how ADA Hernandez wanted “her” reports.

Sergeant Hernandez participated and furthered the same unlawful custom and policy of




9
  The term "woodshedding" has long standing negative connotations in jurisprudence and
generally refers to impermissibly coaching a witness or unfairly prejudicing a witness during ex
parte communications. See e.g., In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices and
Products Liability Litig., 2011 U.S. Dist. LEXIS 21973 (D. Ill. 2011).
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 22
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 23 of 44




manipulating reports to obtain a pre-determined outcome and of protecting officers’ use of force

throughout the county, no matter the facts.

        63.    By ADA Hernandez participating, directing, and instructing Troopers, that are

Nueces County law enforcement officers, Hernandez was acting outside of the scope of a

prosecutor and actively establishing the law enforcement policy of Nueces County through various

law enforcement agencies. Upon information and belief, Nueces County District Attorney’s Office

policy of training active law enforcement officers was a policy developed under the Mark Gonzales

term.

        64.    Upon information and belief, representatives for the Nueces County District

Attorney’s office also provided training and policy sessions to other law enforcement agencies,

namely the Corpus Christi Police Department.

        65.    In February of 2021, two DPS Troopers were indicted by the Nueces County

District Attorney’s Office. In separate allegations, the Troopers have been charged with tampering

with an official police report, official oppression, and unlawful restraint in the performance of their

duties. The accused DPS Troopers are known to have attended training sessions given by ADA

Hernandez, ADA Putnam and DA Gonzalez in DPS offices.

        66.    Prior to the incident alleged in paragraph 65, Plaintiff has found no record of any

law enforcement officer in Nueces County to have ever been prosecuted for tampering with a

government record in the exercise of his or her duties.




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 23
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 24 of 44




        67.    An attorney representing the Troopers indicated publicly that DPS had previously

investigated the complaint and found no wrongdoing by the Troopers. Furthermore, the Troopers

have denied any wrongdoing, pled not guilty and are awaiting their trial.

        68.    The accused Troopers have described a workplace based on a culture of fear and

intimidation primarily brought on by their direct supervisor Sergeant Rodney Hernandez. The

Troopers have indicated that Sergeant Hernandez routinely favors those he likes but wages

personal vendettas and even threatens to have others indicted. One such Trooper reports that

Hernandez stated: “I could have had you indicted in March.”

        69.    Troopers describe a culture where the DA’s office and Texas DPS effectively

implemented justice for sale amongst their friends by participating in and furthering the same

unlawful custom and policy of manipulating reports to obtain a pre-determined outcome and by

protecting officers’ use of force throughout the county, no matter the facts.

        70.    Upon information and belief, the Nueces County District Attorney’s Office is

currently the subject of an investigation by the Federal Bureau of Investigation and the Texas

Rangers, an investigative division of DPS. Former Troopers who have been employed in the DPS

Corpus Christi Office have been recently interviewed by these agencies regarding the ongoings of

the Nueces County DAs office and its relationship to the local Nueces County DPS Officers.

        71.     It is alleged that Trooper Hinote was protected by ADA Hernandez and her

husband’s contacts and communication. These acts and communications were done in an attempt




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 24
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 25 of 44




to protect Trooper Hinote from criminal prosecution and to manipulate the grand jury process in

order to protect Troper Hinote.

        72.    Using the grand jury process as a method to shield police officers from liability is

not unique. Historically, grand juries have acted as a safeguard to government overreach. Roger

A. Fairfax, Jr., The Grand Jury’s Role in the Prosecution of Unjustified Police Killings -

Challenges and Solutions, 52 Harv. C. R.-C. L. L. Rev. 397 (2017). More recently, however,

grand juries have become known as “the captive of the prosecutor.” Id. at 399. This likely stems

from the fact that grand juries almost never vote to decline an indictment, a fact that raises concern

when viewed in light of the recent wave of cases where the grand jury process has specifically

resulted in police officers not being indicted. Id.10

        73.    Because prosecutors are scrutinized by political motivations on either side, and

because police and prosecutors work toward the same goals, a prosecutor likely has mixed

emotions when bringing an excessive violence case against police. After all, police do investigative

work for prosecutors. While grand jury proceedings are secret, there is a fundamental conflict of

interest when a prosecutor charges an officer. Prosecutors are tepid at best in pursuing cases against




10
    J. David Goodman and Al Baker, Wave of Protests After Grand Jury Doesn’t Indict Officer in
Eric Garner Chokehold Case, N.Y. Times, Dec. 3, 2015, https://www.nytimes.com/
2014/12/04/nyregion/grand-jury-said-to-bring-no-charges-in-staten-island-chokehold-death-of-
eric-garner.html; Monica Davey, Protests Flare After Ferguson Police Officer is Not Indicted,
N.Y. Times, Nov. 25, 2014, https://www.nytimes.com/2014/11/25/us/ferguson-darren-wilson-
shooting-michael-brown-grand-jury.html; Mark Gillespie, Calm Urged After Ohio Grand Jury
Doesn't Indict Officers, Associated Press, Dec. 29, 2015.

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 25
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 26 of 44




police officers. In fact, the numbers demonstrate how rare it is for police officers to face criminal

prosecution in the state of Texas.11

        74.    Although a prosecutor’s behavior in the grand jury room is generally protected, his

actions outside the grand jury are not. Since a prosecutor yields vast power within the grand jury

room, only a few acts are needed to create a scheme like the one detailed herein. Plaintiffs allege

that defendants acted together to contribute to, continue and perpetuate the custom and practice of

allowing peace officers to exercise unnecessary, excessive and deadly force without fear of

criminal prosecution.

        75.    Prior to Nano Elizondo’s death, the number of peace officer abuse allegations

presented to the grand jury in Nueces County is unknown. Again, this is primarily because grand

jury proceedings are secret in nature. Further complicating the issue, is that state by state reporting

is neither complete nor consistent. Alex Ura and Jolie McCullough, Discipline, Charges Rare in

Texas Police Shootings, The Texas Tribune, Aug. 20, 2016. Even then, police agencies fail to

report such shootings to the appropriate oversight agencies. 12 Even more limited information

exists on those cases that diverted before a grand jury.




11
   Alex Ura and Jolie McCullough, Discipline, Charges Rare in Texas Police Shootings, The
Texas Tribune, Aug. 20, 2016. Texas numbers suggest how rare it is for police to face criminal
prosecution. (The Texas Tribune compiled data which indicated that 880 officers had been
involved in police officer shootings in Texas’s largest cities from 2010-2015. Yet, only 7 had
actually faced criminal charges and only 1 had been convicted at the time of the article.)
12
   As previously alleged in this complaint, defendants failed to file the report for an officer-
involved death as required under Tex. Code Crim. P. Art. 2.139 for Nano Elizondo’s death.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 26
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 27 of 44




        76.     What is known is that in Nueces County, prosecutions of peace officers are rare. In

fact, in Nueces County, peace officers avoid prosecution in even the most egregious excessive

force cases. For instance, in 2015, multiple officers executed a no-knock warrant in pursuit of an

individual, who was not even present at the time. Ray Rosas, the suspects uncle, was home with

his elderly mother, when he shot at his supposed intruders. While Rosas was arrested for the

shooting, “the state didn’t punish the officers for their lack of corroborating investigation, for their

subjecting innocent people to unspeakable violence, for their incompetence in carrying out the

raid, or for their wildly disproportionate use of force.” Radley Balko, The Inexplicable

Prosecution-and-Vindication of Ray Rosas, The Washington Post, Dec. 15, 2016. No formal

charges were ever brought against the officers involved. One of the officers was even shot by a

fellow officer. Id.13

        77.     In July of 2019, a Nueces County Grand Jury chose not to seek indictment against

Corpus Christi police officer Gilbert Cantu. Officer Cantu shot Richard Salazar when he found

him sitting on a couch under his own carport. Bill Churchwell, Corpus Christi Police Officer

Involved      In        Shooting    Cleared      By      Grand       Jury,      (July     1,     2019)

https://www.kiiitv.com/article/news/corpus-christi-police-officer-involved-in-shooting-cleared-

by-grand-jury. Salazar had been smoking and was holding a lighter. Id. Cantu confused Salazar

for a suspect in an unrelated robbery and mistook the lighter for a gun. Cantu fired his weapon six

times hitting Salazar.




 13 Although Rosas was charged with aggravated assault, a jury acquitted Rosas of all charges.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                           Page 27
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 28 of 44




        78.    In October of 2019, Corpus Christi Police Officer Phillip Peterson and three other

officers responded to a disturbance call. Jonathan Munson, Four Corpus Christi Police Officers

Involved in Fatal Shooting Identified, (October 15, 2019) https://www.kiiitv.com/article/news/

local/four-corpus-christi-police-officers-involved-in-fatal-shooting-identified When they arrived,

22-year-old Emilio Mojica was holding a baseball bat. Officer Peterson fired several shots killing

Mojico. As of this time no charges have been filed against any of the officers despite the

seemingly excessive use of deadly force. Officer Peterson reportedly returned to full duty in

December 2019.

        79.    In September of 2019, Senior Officer William Hobbs, responding to a disturbance

call, approached and shot Justin Garcia who was standing in the street waving a pipe.

Incidentally, Officer Hobbs had been previously accused of using excessive force in 2012; that

case stemmed from Hobbs shooting into the rear of a vehicle that was exiting a parking garage and

ultimately striking David Nunez several times. Nunez v. City of Corpus Christi, No. 2:12-CV-

00092, 2013 U.S. Dist. LEXIS 110815 (S.D. Tex. 2013). No criminal charges were filed against

Officer Hobbs in either incident despite his seemingly repeated excessive use of deadly force.

        80.    Plaintiffs allege that the specific instances detailed above are evidence that the

custom, policy and practice in Nueces County to allow the unchecked use of unnecessary,

excessive and deadly force amongst peace officers was well in effect prior to the death Nano

Elizondo.

        81.    Further, Nueces County itself, through the acts of DA Gonzalez, ADA Hernandez

and others, have a reported history of mismanagement in the intake grand jury process even outside
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 28
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 29 of 44




of peace officer shootings. The presiding judge of the 5th Judicial Administrative Region of Texas

was quoted by local media sources in open court that the Nueces County District Attorney’s Office

grand jury intake process was not thorough. ADA Hernandez herself even agreed that there had

been an issue.14

        82.    Because of the above acts, both individually and jointly, defendants created and

furthered an informal policy and custom which allowed peace officers within Nueces County and

the City of Corpus Christi, Texas the sanctioned use of unnecessary, unreasonable, excessive and

deadly force. Officers relied on such policy to use such force without fear of indictment,

prosecution, or criminal conviction. Such policy was in effect and was the moving force that

caused Nano Elizondo to lose his life.

                                   E. CAUSES OF ACTION

                                           Count I
                       Violations of 42 U.S.C. §§ 1983; 1985 by Hinote


14
   Specifically, it was reported by KRIS New 6 in response to the dismissal of indictments the
following statements:

“The power of the state is incredible. You cannot get more powerful than the state of Texas and
the use of the subpoena power of the grand jury. This is the second dismissal now by the District
Attorney's office in as much as two or three weeks. The grand jury indicted him on four different
offenses. Three sexual and two out of three of them dismissed because of, for a lack of better
words, not a thorough intake process.” Medary added.

KRIS News 6

Hernandez said, “I would agree with that judge but I think there’s been changes made at the
D.A’s office that have significantly remedied that and that part of the problem with cases being
rushed through the indictment is no longer present.”

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 29
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 30 of 44




        83.    Plaintiff re-incorporates each and every prior allegation.

        84.    Trooper Hinote is liable to Plaintiffs under 42 U.S.C. § 1983 because he used
excessive force against Nano Elizondo in violation of Nano Elizondo’s Fourth Amendment rights.
Plaintiff’s bring this claim in Trooper Hinote’s individual capacity. The force used by Trooper
Hinote was excessive, unreasonable, and unnecessary because:

               a.     Failing to exercise the highest degree of care in conducting his duties;

               b.     Negligently and recklessly shooting a suspect multiple times after the initial
                      shot;

               c.     Negligently and recklessly shooting a suspect that never threatened Hinote;

               d.     Negligently and recklessly shooting a suspect that obeyed and complied
                      with all verbal commands made by Trooper Hinote;

               e.     Failing to use mace/pepper spray or other non-violent methods to
                      incapacitate Nano Elizondo before he was shot;

               f.     Negligently and recklessly approaching without warning to the rear of Nano
                      Elizondo;

               g.     Failing to clearly identify himself as a peace officer;

               h.     Negligently and recklessly startling Nano Elizondo in order to confront him;

               i.     Negligently and recklessly positioning himself in the only exit path directly
                      behind Nano Elizondo;

               j.     Failing to call for backup and / or to report the incident to any other law
                      enforcement officer prior to making contact;

               k.     Failing to render aid to Nano Elizondo for almost five minutes after
                      shooting him;

               l.     Failing to timely and properly remedy the dangerous condition or situation
                      to prevent an incident such as the incident made the basis of this suit;

               m.     Other acts of negligence
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 30
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 31 of 44




        85.    It would have been obvious to a reasonable officer that the conduct of Trooper

Hinote was excessive, unreasonable, unnecessary, and unlawful in the circumstances of this case.

The force used by Trooper Hinote was objectively unreasonable under the circumstances, and

Trooper Hinote’s actions violated clearly established constitutional rights to be free from

unreasonable and excessive force.


        86.    At all relevant times, Trooper Hinote was acting under color of state law. This

unreasonable, unnecessary, and excessive use of force proximately caused Nano Elizondo to be

shot multiple times, suffer personal injury and, ultimately, caused his death.


                                            Count II
                       Violations of 42 U.S.C. § 1983 by Nueces County.

        87.    Plaintiff re-incorporates each and every prior allegation.

        88.    Plaintiff brings this claim under the reasoning provided in Monell v. Dep't of Soc.
Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978) and its progeny.

        89.    Plaintiff alleges that Defendant was at all times acting under color of state law.

        90.    Nano Elizondo’s injuries and death were also proximately caused by the negligent,
grossly negligent, consciously indifferent and reckless conduct of Nueces County. Specifically,
the Nueces County District Attorney’s Office under the approval and direction of the District
Attorney and its leadership, developed a custom and practice of allowing peace officers in Nueces
County and the Corpus Christi area the freedom to use unnecessary, excessive and deadly force
without fear of criminal liability or responsibility. In particular, Nueces County is liable by:

               a.      encouraging peace officers to use deadly force without the fear of
                       prosecution or indictment;
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 31
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 32 of 44




               b.     encouraging peace officers to use excessive violence against potential
                      criminal suspects without the fear of prosecution or indictment;

               c.     encouraging a policy to mislead grand jury members regarding the
                      evaluation of crimes by classifying victims as offenders;

               d.     coordinating with law enforcement to ensure that officers who have used
                      excessive force have done so will not be subject to indictment;

               e.     encouraging and allowing an informal policy that increases the level of
                      danger of potential excessive force actions by peace officers in Nueces
                      County, Texas;

               f.     misleading victims and their families in order to skirt responsibility;

               g.     negligently and recklessly hiring individuals that in all likely hood will
                      continue to advance such policies;

               h.     failing to develop and train policies to screen off prosecutors who may
                      have bias or conflicts of interest with alleged defendants or victims;

               i.     hiring employees that in all likelihood would commit the misconduct
                      complained of here given there background.

               j.     failing to take appropriate measures to ensure that those employees
                      controlling information and the presentation of evidence to the Grand Jury
                      were free from a conflict of interest;

               k.     failing to take corrective action and train his prosecutors after becoming
                      aware that a grand jury problem intake problem existed in the county;

               l.     failing to train prosecutors to not change police reports;

               m.     failing to train and supervisor officers and prosecutors to take certain
                      precautions to exclude the bias of officers and prosecutors;

               n.     encouraging and allowing an informal policy of manipulating reports to
                      obtain a pre-determined outcome;

               o.     and, other acts of negligence.

        91.    The negligent, grossly negligent, deliberately indifferent and reckless nature of the
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 32
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 33 of 44




Nueces County’s customs, practices, and policies is established by the numerous “white-washed”
investigations of complaints of police misconduct by peace officers in Neuces County.

        92.     As a direct result of Nueces County’s customs, practices, and policies, Trooper
Hinote employed improper and excessive force against Nano Elizondo without fear of criminal
liability or responsibility.

        93.     Nueces County had or should have had actual or constructive knowledge that its

customs, practices, and policies were dangerous and certain to result in the violation of

constitutional rights. Nueces County’s failure to address and correct these customs, practices, and

policies demonstrates the County’s deliberate disregard for the constitutional rights and safety of

individuals subject to peace officer law enforcement activities.


        94.     Nueces County’s customs, practices, and policies, therefore, amounted to conscious

indifference to the rights of citizens such as Nano Elizondo, especially considering the magnitude

of harm that might result from the unchecked use of excessive force by state and local peace

officers.


        95.     Defendant Nueces County’s pattern, practice or policies created an environment in

which constitutional violations flourished. These policies were the moving force that led to the

violation of Plaintiff’s constitutional rights. At the time of Plaintiff’s death, there had been a

widespread practice in Nueces County of abusing prosecutorial powers to allow officers to escape

any criminal responsibility. This practice was so widespread as to constitute the policy and custom

of Nueces County itself.

                                            Count III
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 33
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 34 of 44




                Violations of 42 U.S.C. § 1983 by the City of Corpus Christi .

        96.    Plaintiff re-incorporates each and every prior allegation.

        97.    Plaintiff brings this claim under the reasoning provided in Monell v. Dep't of Soc.
Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978) and its progeny.

        98.    Plaintiff alleges that Defendant was at all times acting under color of state law.

        99.    Nano Elizondo’s injuries and death were also proximately caused by the grossly

negligent and consciously indifferent conduct of CCPD. Specifically, the CCPD under the

approval and direction of its leadership, created, continued and furthered a custom and practice of

allowing peace officers in Nueces County and the Corpus Christi area the freedom to use

unnecessary, excessive and deadly force without fear of criminal liability or responsibility. In

particular, CCPD is negligent, grossly negligent and reckless as follows:


               a.     encourages peace officers to use deadly force or excessive force against
                      potential criminal suspects without the fear of criminal investigation,
                      prosecution or indictment;

               b.     encourages a policy to mislead grand jury members regarding the
                      evaluation of crimes by classifying victims as offenders;

               c.     encourages a policy of manipulating reports to obtain a pre-determined
                      outcome;

               d.     encourages a policy to coordinate with Nueces County District Attorney’s
                      Office to ensure that officers who have used excessive or deadly force will
                      not be subject to further criminal prosecution;

               e.     encourages and allows an informal policy that increases the level of
                      danger of potential excessive force actions by peace officers in Nueces
                      County, Texas;

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 34
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 35 of 44




        100.    Specifically to this case, CCPD furthered these policies, practices and customs by;

                a.      immediately labeling Trooper Hinote as a “victim;”

                b.      failing to report to the appropriate authorities an officer involved shooting
                        so that Trooper Hinote could avoid responsibility;

                c.      altering an official police record to affect the outcome of an investigation;

                d.      allowing Texas DPS to influence and interfere with the on scene
                        investigation;

                e.      failing to assign a non-biased investigator, or an outside investigator, in
                        conducting the investigation of Trooper Hinote.

                f.      complying with Nueces County DA’s instruction to frame the investigation
                        in order to avoid any responsibility of Trooper Hinote;

        101.    The negligent, grossly negligent, deliberately indifferent and reckless nature of the

City of Corpus Christi’s customs, practices, and policies is established by the numerous “white-

washed” investigations of complaints of police misconduct by CCPD in Neuces County and

Corpus Christi.


        102.    As a direct result of the City of Corpus Christi’s developed customs, practices, and

policies, Trooper Hinote employed improper and excessive force against Nano Elizondo without

fear of criminal liability or responsibility.


        103.    The City of Corpus Christi had or should have had actual or constructive knowledge

that its customs, practices, and policies were dangerous and certain to result in the violation of

constitutional rights. The City of Corpus Christi’s failure to address and correct these customs,

practices, and policies demonstrates the department’s deliberate disregard for the constitutional

_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 35
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 36 of 44




rights and safety of individuals subject to the peace officer law enforcement activities.


        104.   The City of Corpus Christi’s customs, practices, and policies, therefore, amounted

to conscious indifference to the rights of citizens such as Nano Elizondo, especially considering

the magnitude of harm that might result from the unchecked use of excessive force by state and

local peace officers.


        105.   The City of Corpus Christi’s pattern, practice or policies created an environment in

which constitutional violations flourished. These policies were the moving force that led to the

violation of Plaintiff’s constitutional rights. At the time of Plaintiff’s death, there had been a

widespread practice in Nueces County of abusing police and prosecutorial powers to allow officers

to escape any criminal responsibility. This practice was so widespread as to constitute the policy

and custom of the City of Corpus Christi itself.



                                         Count IV
     Supervisory and Hiring Liability Violations of 42 U.S.C. § 1983 by Mark Gonzalez.

        106.   Plaintiff re-incorporates each and every prior allegation.

        107.   Plaintiff brings this claim under the reasoning provided in Monell v. Dep't of Soc.

Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978) and its progeny.


        108.   Plaintiff alleges that Defendant was at all times acting under color of state law.


        109.   Constitutional injuries suffered by Nano Elizondo were also caused by a pattern

and practice of misconduct which occurred with the knowledge and consent of those defendants
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 36
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 37 of 44




who had supervisory capacity. Such Defendants affirmatively knew about, facilitated, approved,

and condoned this pattern and practice of misconduct, or else affirmatively turned a blind eye to

such conduct without taking any steps to stop it.


        110.    By doing so, Defendant Gonzalez is personally responsible for Nano Elizondo’s

injuries because they knowingly, willfully, or at least recklessly caused the alleged deprivations of

plaintiff’s civil rights by their actions or by their deliberately indifferent failure to act.


        111.    This misconduct described in this count was undertaken with malice, willfulness,

and reckless indifference to the rights of others. The misconduct was undertaken, in part, pursuant

to the policies and customs of Nueces County to not hold peace officers who are accused of

excessive force criminally responsible as detailed above. Specifically, Gonzalez should be held

liable by failing to supervise and take appropriate administrative procedures including:


                a.      negligently and recklessly hiring individuals that in all likely hood will
                        continue to advance such policies;

                b.      failing to develop and train policies to screen off prosecutors who may
                        have bias or conflicts of interest with alleged defendants or victims;

                c.      hiring employees that in all likelihood would commit the misconduct
                        complained of here given there background.

                d.      failing to take appropriate measures to ensure that those employees
                        controlling information and the presentation of evidence to the Grand Jury
                        were free from a conflict of interest;

                e.      failing to take corrective action and train his prosecutors after becoming
                        aware that a grand jury problem intake problem existed in the county;

                f.      failing to train prosecutors to not change police reports;
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 37
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 38 of 44




               g.      failing to train and supervisor officers and prosecutors to take certain
                       precautions to exclude the bias of officers and prosecutors;

               h.      and, other acts of negligence.

        112.   As a result of Gonzalez’s misconduct, Nueces county placed individuals in

positions that continued the policy, custom and practice to allow officers the ability avoid criminal

responsibility for excessive force.


        113.   Gonzalez should be held liable because Gonzalez’s decided to hire an individual

whom he knew had a proclivity and likelihood to commit the misconduct alleged herein.



                                         Count V
  Conspiracy to Deprive Constitutional Rights under 42 U.S.C. § 1983 by Nueces County,
 The City of Corpus Christi, Detective Matthews, Trooper Hinote, the Texas Department of
   Public Safety, DA Mark Gonzalez, ADA Anjelica Hernandez, ADA Michelle Putnam
       Victim’s Coordinator Lorraine Matthews, and Sergeant Rodney Hernandez.

        114.   Plaintiff re-incorporates each and every prior allegation.

        115.   Plaintiff brings this claim under the reasoning provided in Monell v. Dep't of Soc.
               Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978) and its progeny.

        116.   Plaintiff alleges that all Defendants were acting under color of state law.

        117.   Plaintiffs allege that Defendants, by both their individual and joint acts together,

conspired in order to establish a policy within Nueces County to manipulate reports to obtain a

pre-determined outcome and to allow peace officers to use unnecessary, excessive and deadly

force without fear of criminal liability or responsibility. The establishment of this unwritten custom

and policy was so widespread it was in fact the effective policy of Nueces County and the City of
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 38
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 39 of 44




Corpus Christi. Because this custom and policy was in effect at the time of Nano Elizondo lost his

life, Plaintiffs allege that it was in fact the moving force behind the Nano Elizondo Elizondo’s

constitutional violations.


        118.     Plaintiffs allege that defendants’ acts, both individually and jointly, evidence an

agreement to establish the aforementioned unlawful custom and policy. In addition, the above acts

are alleged to have been taken by defendants in furtherance of that agreement. Therefore, all

defendants should be held liable as conspirators to the establishment of this unlawful policy.


        119.     Plaintiffs further allege that all policies, whether found independent of each other

or not, under all Counts operated and functioned to ultimately lead to the constitutional violation

of Elizondo.


                                             Count VII
               Negligence and Gross Negligence by the Texas Department of Public Safety


        120.     Plaintiffs re-incorporate each and every prior allegation.

        121.     Defendant DPS and its employee Trooper Hinote are liable to Plaintiffs for the

negligent, grossly negligent, careless, and reckless conduct at the time of the incident, made the

basis of this suit.   Defendants acted with gross negligence, as that term is defined by the Texas

Civil Practice and Remedies Code § 41.001(11). Specifically, the aforementioned acts were done

with conscious and willful indifference to Nano Elizondo’s safety and well-being and, as such,

amount to gross negligence for which Plaintiffs seeks recovery of exemplary or punitive damages

in an amount sufficient to deter such unconscionable and irresponsible conduct in the future. The
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 39
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 40 of 44




grossly negligent acts and conduct of the Defendants were in heedless and reckless disregard of

the rights and safety of Nano Elizondo and involved such an entire want of care as to indicate that

it was the result of conscious indifference to his rights, welfare, and safety. The independent

conduct of both Defendants constitutes negligence.

        122.   Specifically, DPS is negligent, grossly negligent and / or reckless by:

               a.     failing to properly train Trooper Hinote;

               b.     failing to properly discipline Trooper Hinote;

               c.     failing to adopt proper procedures for arrests while not in uniform;

               d.     allowing a custom for Trooper Hinote to use his own firearm during arrests
                      while not in uniform;

               e.     failing to effectively enforce its disciplinary procedures regarding weapons;

               f.     failing to develop policies regarding the immediate rendering of aid during
                      an arrest while not in uniform;

               g.     failing to develop procedures to report the suspected commission of crimes
                      while not in uniform;

               h.     failing to stop and / or restrict the storage or use of weapons at the residence
                      of Hinote, given his disciplinary history;

               i.     issuing and allowing the use of his weapon, off-duty at his residence in
                      light of his disciplinary past, and;

               j.     other acts of negligence.

        123.   Each of these acts and omissions, singularly or in combination with others,

constituted negligence which proximately caused the occurrences that made the basis of this action

and the damages alleged here.

        124.   Plaintiffs are the statutory beneficiaries of the decedent, Nano Elizondo. The
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 40
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 41 of 44




Defendants’ wrongful negligent acts, as described in this amended complaint, caused the death of

Nano Elizondo. Nano Elizondo suffered actual injury from the wrongful, negligent acts of

Defendants. Should Nano Elizondo have lived, he would have been able to bring this action against

the Defendants for the claims contained in this amended complaint.

        125.   Plaintiffs are the statutory beneficiaries under the Texas Wrongful Death Act and

as such have the right to bring a survival action against Defendants on behalf of Nano Elizondo.

Prior to his death, Nano Elizondo had a cause of action against Defendants for personal injuries

sustained when he was injured and had he lived, Nano Elizondo would have been entitled to bring

this cause of action against Defendants.


                                           F. DAMAGES

        126.   Plaintiffs request that Defendants be summoned to appear and answer, and that on

 final trial, judgment be granted against Defendants, jointly and severally, for the following

 damages:

            a. past medical expenses;

            b. past and future compensatory damages;

            c. past pain and suffering;

            d. damages for loss of consortium;

            e. past and future mental anguish;

            f. past and future lost wages;

            g. funeral expenses;

            h. punitive and exemplary damages;
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 41
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 42 of 44




            i. pre-judgment and post-judgment interest;

            j. past and future damages for wrongful death and survival actions;

            k. costs of suit and attorney’s fees pursuant to 42 U.S.C. § 1988;

            l. all other legal and equitable relief which may be necessary and proper to effectuate

                the purposes of 42 U.S.C. § 1983; and

            m. such other and further relief to which Plaintiffs may be justly entitled.



                     G.    NO ABSOLUTE OR QUALIFIED IMMUNITY

        127.    It is anticipated that Defendants Nueces County, DA Gonzalez, ADA Hernandez

and ADA Putnam will raise a defense of absolute immunity. In that regard, Plaintiffs highlight that

Defendants’ conduct resides outside the actions “intimately associated with the judicial phase of

the criminal process.” …. A prosecutor acting as an investigator may not be entitled to absolute

immunity. Burge v. Parish of St. Tammany, 187 F.3d 452, 478 (5th Cir. 1999). In addition, a

prosecutor has no absolute immunity for legal advice given to the police nor for administrative

duties or investigatory functions that do not relate to an advocate’s preparation to initiate

prosecution or further judicial proceedings.” Brown v. City of Houston, 297 F. Supp 3d 748 (S.D.

Tex. 2017), reconsideration sub nom. Brown v. City of Houston, Texas, CV H-17-1749, 2018 WL

1333883 (S. D. Tex Mar. 15, 2018). As the U.S. Supreme Court has explained, “a prosecutor's

administrative duties and those investigatory functions that do not relate to an advocate's

preparation for the initiation of a prosecution or for judicial proceedings are not entitled to absolute

immunity.” Buckley v. Fitzsimmons, 509 U.S. 259, 273, 113 S. Ct. 2606, 2615 (1993).


_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 42
     Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 43 of 44




           128.   Plaintiffs here complain of Defendants advancement of an unlawful policy whose

intent to was to allow and encourage the constitutional violation of citizens in their state. The

specific acts alleged are not intimately associated with the judicial process and were designed to

further the unlawful policy as detailed above. Consequently, defendants should not be entitled to

absolute immunity.

           129.   Additionally, Plaintiffs plead that it is clearly established law that every citizen of

the United States has rights to be free from an unlawful seizure by law enforcement officials in

accordance with the Fourth Amendment to the United States Constitution, as applied to the several

State through the Fourteenth Amendment. No reasonable government official or agent would have

acted as defendants did under the circumstances of this case by establishing the custom and policy

as described in Nueces County. Consequently, defendants are not entitled to absolute or qualified

immunity.



                                          H.   JURY DEMAND

           130.   Plaintiffs demand a trial by jury pursuant to Fed. R. Civ. P.38(b) on all issues so

triable.


                                     I.   PRAYER FOR RELIEF

           131.   Plaintiffs respectfully pray that the Defendants be cited to appear and answer

herein, that upon a final hearing of this cause, Plaintiffs have a judgment against Defendants,

together with interest from the date of injury, and costs of court, and for such other and further

relief, general and special, to which Plaintiffs may be justly entitled, either in law or equity.
_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 43
        Case 2:20-cv-00191 Document 78 Filed on 06/21/21 in TXSD Page 44 of 44




                                                   Respectfully submitted,

                                                   J. W. Bearden & Associates, P.L.L.C


                                                   By: /s/ Wes Bearden
                                                   James “Wes” Bearden, Attorney
                                                   Texas Bar No. 24071964
                                                   USDC, SD Bar No. 3541390
                                                   1341 Mockingbird Lane, Suite 820
                                                   Dallas, Texas 75247
                                                   Tel. (214) 396-7622
                                                   Fax. (888) 731-6940
                                                   Email: wes@beardenlawfirm.com
                                                   Web: https://www.beardenlawfirm.com/


                                                   ATTORNEY FOR PLAINTIFFS




_____________________________________________________________________________________________
 PLAINTIFFS’ AMENDED COMPLAINT                                                        Page 44
